Title: To George Washington from Samuel Campbell, 14 February 1797
From: Campbell, Samuel
To: Washington, George


                        
                            Much Respected Sir. New York 14th Feby 1797.
                        
                        The inclosed letter has come to my particular care, from the Earl of Buchan,
                            with directions to forward it in such a way that You might receive it safe, as he suspected
                            several of his letters had been opened & detained in England when sent thr’o the
                            channel of the Mail. I am proud to have the opportunity to declare, that I am with the most
                            profound Esteem & Respect, most Honored sir Yr very hble & devoted Servt
                        
                            Samuel Campbell
                            
                        
                    